Citation Nr: 0615459	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran has applied for a total disability rating based 
on individual unemployability (TDIU) under 38 C.F.R. § 4.16 
(2005).  Determinations as to total ratings require an 
accurate assessment of the industrial and functional 
impairment associated with all of the veteran's service-
connected disabilities.  Thus, a medical examination and 
opinion are required in conjunction with such claims.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994).  One has not been 
conducted in this case.

Additionally, the record reveals that the veteran has not 
received adequate notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) specifically with 
regard to the TDIU claim.  Such notice must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The notice requirement is applicable 
to all aspects of the claim, to include the establishment of 
the effective date and the potential disability ratings.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2003 letter, the RO attempted to provide 
notice to the veteran.  However, this notice is insufficient, 
as it does not advise the veteran of what is necessary to 
substantiate a claim for a TDIU under 38 C.F.R. § 4.16, nor 
does it provide the criteria by which the veteran's 
disabilities are rated.  Thus, proper notice must be sent.
 
Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of information and 
evidence necessary to substantiate his 
claim for a total rating based on 
individual unemployability, to include the 
criteria for rating his service-connected 
disabilities and the regulations regarding 
the effective date of a rating.  Further 
notify the veteran of information and 
evidence that VA would seek to provide and 
information and evidence that he is 
expected to provide.  Request the veteran 
to "provide any evidence in [his] 
possession that pertains to the claim."  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected disabilities.  The 
claims folder should be made available to 
the examiner and reviewed.  The examiner 
is asked to render an opinion as to 
whether the veteran is unable to secure or 
follow a substantially gainful occupation 
solely as a result of his service-
connected disabilities.  The Board notes 
that consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by non-
service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2005).

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

